 

Exhibit 10.1

 

ASSET PURCHASE AGREEMENT

 

by and among

 

HERITAGE-CRYSTAL CLEAN, LLC,

an Indiana limited liability company,

as Purchaser,

 

and

 

GLYECO, INC., 

a Nevada corporation

 

and

 

THE SUBSIDIARIES OF GLYECO, INC. LISTED HEREIN,



as Seller

 



1

 

 

ASSET PURCHASE AGREEMENT

 

THIS ASSET PURCHASE AGREEMENT (“Agreement”) is entered into and effective as of
January 11, 2019, by and among GlyEco, Inc., a Nevada corporation (“GlyEco”),
GlyEco Acquisition Corp #1, an Arizona corporation (“Acquisition Corp #1”),
GlyEco Acquisition Corp #2, an Arizona corporation (“Acquisition Corp #2”),
GlyEco Acquisition Corp #3, an Arizona corporation (“Acquisition Corp #3”),
GlyEco Acquisition Corp #5, an Arizona corporation (“Acquisition Corp #5”),
GlyEco Acquisition Corp #6, an Arizona corporation (“Acquisition Corp #6”),
GlyEco Acquisition Corp #7, an Arizona corporation (“Acquisition Corp #7”, and
collectively with GlyEco, Acquisition Corp #1, Acquisition Corp #2, Acquisition
Corp #3, Acquisition Corp #5 and Acquisition Corp #6, referred to herein as
“Seller”), and Heritage-Crystal Clean, LLC, an Indiana limited liability company
(“Purchaser”).

 

WHEREAS, Seller is in the business of route antifreeze collection and
re-distillation under the name “GlyEco”. The route antifreeze collection and
re-distillation business of Seller is collectively referred to as the
“Business”; and

 

WHEREAS, Seller desires to sell and convey to Purchaser, and Purchaser desires
to purchase from Seller, certain of the assets of the Business, free of
obligations or liabilities (except as otherwise expressly provided herein), upon
the terms and conditions contained herein.

 

NOW, THEREFORE, in consideration of the mutual promises, covenants,
representations and warranties contained herein, and intending to be legally
bound hereby, the parties hereto agree as follows:

 

1.PURCHASE AND SALE OF ASSETS.

 

1.1           Purchase and Sale of Assets. Subject to the terms and conditions
of this Agreement, Seller agrees to sell, transfer and deliver to Purchaser,
free and clear of all liens, encumbrances and claims, and Purchaser agrees to
purchase from Seller the following assets (as hereinafter defined):

 

(a)           All inventory and any other finished product or items inventoried
for processing subject to conditions found in Section 6.5 (“Inventory”) as of
the Closing Date on Schedule 1.1(a);

 

(b)           All route trucks and other vehicles listed on Schedule 1.1(b)
(collectively, “Vehicles”) subject to any underlying leases and financing and
Purchaser agrees to assume all obligations thereunder and liability therefor
arising from and after the Closing Date with the exception of pre-Closing damage
to such Vehicles beyond normal wear and tear and subject to a hold back for such
normal wear and tear (“Damage Hold Back”) as set forth on Schedule 1.1(b);

 

(c)           All computers and related peripherals, software, telephone
systems, telephone numbers, mobile telephones, as well as equipment, tanks and
accessories of the Business (“Equipment”) and other personal and intangible
property of the Business listed on Schedule 1.1(c) (collectively, “Other
Property”);

 



2

 

 

(d)           All customer lists, rights under customer agreements (“Customer
Agreements”), customer sales and service orders, contracts, commitments,
quotations and other agreements, correspondence and documents for the Business,
and in the case of documents such as invoices or manifests, needed by Purchaser
to operate the Business after the Closing Date, or copies thereof (collectively,
“Business Records”);

 

(e)           All intellectual property of the Business, listed on Schedule
1.1(e), (collectively, “Intellectual Property”);

 

(f)            To the extent assignable, Seller’s leasehold interest in certain
improved real estate listed on Schedule 1.1(f) (“Third-Party Real Estate
Leases”);

 

Equipment

 

(g)           Accounts receivable (“Accounts Receivable”), as set forth on the
financial Seller’s Financial Statements as defined herein; and

 

(h)           All other intangible property of the Business, including without
limitation, the goodwill of the Business.

 

(collectively, the assets listed in Sections 1.1(a) through (h) are referred to
as “Assets”).

 

The following assets are specifically excluded from the definition of the
Assets: cash, any other hazardous and non-hazardous waste relating to the
Business, except as described as part of the Assets; Seller’s corporate
charters, taxpayer and other identification numbers, seals, minute books, stock
transfer books, blank stock certificates and other documents relating to the
organization, maintenance and existence as a corporation of the Seller, all
contracts and agreements of the Seller other than Customer Agreements and other
contracts related to Accounts Payable (as hereinafter defined); any of the
rights of the Seller under this Agreement and any other assets not specifically
described in Sections 1.1(a) through (g) above.

 

1.2           Liabilities and Obligations Not Assumed. Other than as listed on
Schedule 1.2, purchaser does not and will not assume or agree to pay, perform,
or discharge any liabilities or obligations of Seller, whether accrued,
absolute, contingent or otherwise, including, without limitation, any of the
following liabilities or obligations of Seller:

 

(a)           Any obligations of the Business under any Customer Agreement or
any document related thereto or term thereof, related to the period prior to the
Closing, except if arising by reason of any breach or alleged breach by Seller
based on events, occurrences or circumstances prior to the Closing Date;

 

(b)           Any cost, expense, or tax liability of Seller related to the
Business arising from or growing out of the sale provided for by this Agreement;

 



3

 

 

(c)           Any debt, obligation, or liability to any employee, agent,
officer, director, or security holder of Seller or of any entity owned or
controlled in whole or in part by Seller;

 

(d)           All liabilities or claims for environmental damage or injury to
persons or property upon or from any premises of Seller or any of its customers,
agents or contractors relating to the Business prior to Closing;

 

(e)           Any federal and other domestic or foreign income, replacement
and/or payroll tax or other tax liabilities known or unknown, existing, or
arising from the Business;

 

(f)            Any stockholder loans;

 

(g)           All product liability claims (whether arising in tort or in
contract) pertaining to products sold or services performed relating to the
Business prior to Closing; and

 

(h)           Any other debt, liability, obligation, fine or penalty of Seller
or the Business (or costs and expenses in connection therewith).

 

The Seller hereby acknowledges that it is retaining all such excluded
liabilities and obligations and Seller will have the sole responsibility to pay,
discharge and perform all such liabilities and obligations promptly when due.

 

1.3           Certain Closing Documents. The sale, transfer, assignment and
delivery of the Assets will be effected by a Bill of Sale from Seller, in the
form of Exhibit A attached hereto and made a part hereof (“Bill of Sale”);
General Assignment from Seller, in the form of Exhibit B attached hereto and
made a part hereof (“General Assignment”); Customer Letter, in the form of
Exhibit C attached hereto and made a part hereof (“Customer Letter”); Sublease
from Seller, in the form of Exhibit D attached hereto and made a part hereof
(“Sublease”); Transition Services Agreement, in the form of Exhibit E attached
hereto and made a part hereof (“Transition Services Agreement”); Supply
Agreement, in the form of Exhibit F attached hereto and made a part hereof
(“Supply Agreement”); Closing Agreement, in the form of Exhibit G attached
hereto and made a part hereof (“Closing Agreement”) and the Closing Financial
Statements and other instruments in such reasonable and customary form as will
be requested by Purchaser, and Seller will at any time and from time to time
after the Closing (as hereinafter defined), upon reasonable request, execute,
acknowledge and deliver such additional instruments and take such other actions
as may be reasonably required to effectuate the transactions contemplated by
this Agreement.

 

2.PURCHASE PRICE FOR ASSETS; PAYMENT TERMS.

 

2.1           Purchase Price for Assets. In consideration for (i) the sale,
transfer and delivery of the Assets, and (ii) the covenants of Seller in Section
5 and subject to the terms and conditions set forth in this Agreement, Purchaser
will pay Seller One Million, Four Hundred and Seventeen Thousand United States
Dollars and No Cents ($1,417,000) (the “Purchase Price”), which shall be payable
at Closing as defined herein.

 



4

 

 

2.2           Adjustments.

 

(a)Working Capital:

 

1)           The Purchase Price will be subject to an adjustment based on the
delivered value of working capital consisting of Accounts Receivable and
Inventory. This adjustment will be based on a comparison of Estimated Closing
Date Working Capital as defined herein and Final Working Capital as defined
herein.

 

2)           “Estimated Closing Date Working Capital” is defined as Inventory in
the amount of Two Hundred Sixty-Eight Thousand and 00/100 ($268,000.00) and
Accounts Receivable in the amount of Two Hundred Fifty Thousand and 00/100
($250,000.00) for a total of $518,000.

 

3)           “Final Working Capital” is defined as Inventory reconciled
post-Closing and Accounts Receivable and collected by Purchaser within ninety
(90) days after the Closing Date, provided Seller will be afforded a reasonable
opportunity to assist Purchaser with such collections.

 

4)           Within ninety (90) days after the Closing Date, Purchaser will
deliver to Seller the Final Working Capital report. In the event the actual
value of the Inventory exceeds Two Hundred Sixty-Eight Thousand and 00/100
($268,000.00) any such overage will be payable by Purchaser to Seller within
ninety (90) days after notice to the Seller. In the event the actual value of
the Inventory is less than Two Hundred Sixty Eight Thousand and 00/100
($268,000.00) and/or the actual sum of Accounts Receivable collected during such
ninety (90) day period is less than Two Hundred Fifty Thousand and 00/100
($250,000.00), such deficiency will be payable to Purchaser by Seller within
ninety (90) days after notice to the Seller.

 

(b)           Damage Hold Back: The Damage Hold Back of $100,000 shall be paid
to Seller by Purchaser within thirty (30) days of Closing subject to the terms
contained in Schedule 1.1(b).

 

3.CLOSING AND CLOSING DATE.

 

3.1           Closing and Closing Date. The closing of this sale and purchase of
the Assets (“Closing”) will take place on January 11, 2019, by the electronic
exchange of signed documents with overnight delivery of originally executed
documents or at such other time as may be mutually agreed upon (“Closing Date”).

 

3.2           Deliveries at Closing and Thereafter. At the Closing, Seller will
deliver to Purchaser its respective Assets, Bill of Sale, General Assignment,
Customer Letter, Sublease, Transition Services Agreement, Supply Agreement,
Closing Agreement and other documents required hereunder, Business Records, and
all other instruments as will be effective to vest in Purchaser good and
marketable title to the Assets, free and clear of all liens, encumbrances and
claims of any other party whatsoever. Purchaser will remit to Seller the
Purchase Price, any additional amounts owed in connection with the assumption by
Purchaser of the liabilities and obligations listed on Schedule 1.2, and deliver
to Seller, the General Assignment and other documents required hereunder. Seller
and Purchaser will execute and deliver all other documents required by the terms
of this Agreement.

 



5

 

 

4.TAXES; ALLOCATION.

 

4.1           Taxes. Seller will pay all sales, use, franchise and other taxes
(including payroll taxes) and charges, including, without limitation, ad
valorem, or other taxes, which may become payable in connection with the sale of
the Assets pursuant to the terms of this Agreement, and any and all other taxes
and charges arising out of the operation of Seller’s Business.

 

4.2           Purchase Price Allocation. The Purchase Price will be allocated
among the tangible and intangible Assets pursuant to applicable federal, state
and local laws and regulations, which allocation shall be prepared and delivered
to Seller not later than two hundred (200) days after the Closing
(“Allocation”). Purchaser and Seller agree to act in accordance with the
Allocation in the filing of all tax returns (including, without limitation,
filing Internal Revenue Service Form 8594) with their tax returns for the
taxable years that included the Closing Date.

 

5.CONFIDENTIALITY AND COVENANTS NOT TO COMPETE.

 

5.1           Consideration. Seller acknowledges that the consideration received
by Seller and under this Agreement, as referenced in Section 2 is good and
sufficient consideration for Seller’s covenants, agreements and forbearances
contained in this Section 5.

 

5.2           Non-Disclosure. Seller will not, at any time following the Closing
Date, disclose to any person, or entity, any confidential information concerning
the Seller’s Business or the Assets, except as may be required by governmental
law or regulation or in legal proceedings to which Seller are subpoenaed to give
testimony, in which event Seller, as the case may be, will notify Purchaser
immediately upon learning that Seller, as the case may be, are required or
compelled to divulge any confidential information. For purposes of this
Agreement, “Confidential Information” includes, without limitation, the
Business’ customer lists and price information for all customers. Confidential
Information does not include information in the public domain through no fault
of the Seller.

 

5.3           Non-Competition and Disposition of Assets. During a period of five
(5) years from the Closing Date (“Restricted Period”), Seller will not, directly
or indirectly, engage in the Business in competition with Purchaser within a
geographical territory consisting of the States of Alabama, Colorado, Delaware,
Florida, Georgia, Iowa, Indiana, Kentucky, Massachusetts, Maryland, Michigan,
Minnesota, Mississippi, North Carolina, North Dakota, Nebraska, New York, Ohio,
Pennsylvania, South Carolina, South Dakota, Tennessee, Virginia, Wisconsin, West
Virginia, the District of Columbia (Washington, D.C.), and the Canadian province
of Ontario, whether as shareholder, member, general or limited partner, manager,
director, officer, employee, consultant, agent, service provider or in any other
capacity.

 



6

 

 

5.4           Non-Solicitation; Non-Piracy. During the Restricted Period, Seller
will not, directly or indirectly, solicit any person or entity which is a
customer of the Business or was a customer of the Business at any time during
the immediately preceding two (2) years, for purposes of engaging in the
Business. Further, during the Restricted Period, Seller will not, without the
prior written consent of Purchaser, directly or indirectly solicit or endeavor
to entice away, offer employment to or employ or offer engagement or engage any
person who was employed or engaged by Seller for the Business during the twelve
(12) month period immediately before the Closing Date.

 

5.5          Default and Remedies. Seller acknowledges and agrees that, if
Seller, directly or indirectly, breaches, violates or fails to perform fully his
obligations under this Section 5 (“Default”), each Default will cause immediate
and irreparable harm to Purchaser in a manner which cannot be adequately
compensated in damages. Purchaser and Seller agree that in the event of any
Default, Purchaser, in addition to all other available remedies at law or in
equity, may, insofar as Seller may be concerned, be entitled to temporary,
preliminary and permanent injunctive relief to restrain such Default(s) by
Seller or others acting in concert with Seller and to all of its costs, expenses
and reasonable attorneys’ fees incurred in any enforcement proceedings in which
Purchaser prevails in whole or in part. Nothing contained herein will restrict
or limit in any manner Purchaser’s right to obtain any form of relief, legal or
equitable, in an action brought to enforce Purchaser’s rights.

 

5.6           Severability. All provisions of this Section 5 are intended to be
severable. Each provision of this Section 5 constitutes a separate and distinct
covenant. In the event any term, provision, or restriction in this Section 5 is
held to be illegal, invalid or unenforceable in any respect, such finding will
in no way affect the legality, validity or enforceability of all other
provisions of this Section 5. Purchaser, Seller agrees that any such
unenforceable term, provision or restriction will be deemed modified to the
extent necessary to permit its enforcement to the maximum extent permitted by
Applicable Laws (as hereinafter defined).

 

5.7           Acknowledgment. Seller acknowledges that this Section 5 is a
critical term of this Agreement without which Purchaser would not consummate
this transaction and acquire the Assets. Seller also acknowledges that its
compliance with this Section 5 is necessary to preserve and protect the Assets,
including without limitation, the goodwill, confidential information and
customer relationships transferred hereunder. Seller also acknowledges and
agrees that the restrictions set forth in this Section 5, including without
limitation, those restrictions relating to time, geographic area and competitive
practices are reasonable in scope.

 

6.REPRESENTATIONS AND WARRANTIES OF SELLER.

 

Seller represents and warrants, covenants and agrees, that:

 

6.1           Organization and Corporate Power. Each of Acquisition Corp #1,
Acquisition Corp #2, Acquisition Corp #3, Acquisition Corp #5, Acquisition Corp
#6 and Acquisition Corp #7 is a corporation organized under the laws of the
State of Arizona and has full power and authority to carry on the Business in
which it is engaged and to execute and deliver and carry out the transactions
contemplated by this Agreement. GlyEco is a corporation organized under the laws
of the State of Nevada and has full power and authority to carry on the Business
in which it is engaged and to execute and deliver and carry out the transactions
contemplated by this Agreement.

 



7

 

 

6.2           Due Authorization; Effect of Transaction. To the best knowledge of
Seller, any agreement, instrument, or understanding to which Seller is a party
or by which Seller is bound, or any Applicable Laws relating to the operation of
the Business, has not been or will not be violated by the execution and delivery
by Seller of this Agreement or, to the best knowledge of Seller, the performance
or satisfaction of any agreement or condition herein contained upon its part to
be performed or satisfied, and all requisite corporate and other authorizations
for such execution, delivery, performance, and satisfaction have been duly
obtained. Upon execution and delivery, this Agreement will be a legal, valid and
binding obligation of Seller and enforceable in accordance with its terms,
subject to the extent that enforceability is limited by bankruptcy insolvency or
similar laws affecting creditor’s rights and remedies or by equitable
principles.

 

6.3           Financial and Other Business Information. Set forth in Schedule
6.3 is certain financial and business information (“Business Information”). To
the best knowledge of Seller, the Business Information is true, correct and
complete, and fairly presents the business condition of Seller and the results
of its operations as of the dates thereof and throughout the periods covered
thereby.

 

6.4           Liabilities. To the best knowledge of Seller, the Seller does not
have any liability (and there is no basis for any present or future charge,
complaint, action, suit, proceeding, hearing, investigation, claim, or demand
against the Seller giving rise to any liability), except for (a) liabilities set
forth on the face of the Seller’s Financial Statements as of September 30, 2018
(“Latest Financial Statements”), (b) liabilities which have arisen after the
date of the Latest Financial Statements in the ordinary course of business (none
of which relates to any breach of contract, breach of warranty, tort,
infringement, or violation of law or arose out of any charge, complaint, action,
suit, proceeding, hearing, investigation, claim, or demand) and (c) liabilities
otherwise expressly disclosed in this Agreement or the Schedules delivered by
the Seller and attached hereto.

 

6.5           Assets. Except as disclosed on Schedule 6.5, Seller owns and has
good and marketable title to all the Assets, free and clear of all mortgages,
liens (including tax or judgment liens), encumbrances, equities, claims and
obligations (including licenses) to other party, of whatever kind and character.
The tangible Assets are in operating condition, subject to ordinary wear and
tear and in compliance with all Applicable Laws, including all Processing
Equipment which is in a state of good repair and maintenance, in good operating
condition, subject to ordinary wear and tear and in compliance with all
Applicable Laws. Upon the sale, assignment, transfer and delivery of the Assets
to Purchaser hereunder, there will be vested in Purchaser good and marketable
title to the Assets free and clear of all mortgages, liens, encumbrances,
equities, claims and obligations to other party, of whatever kind and character.

 



8

 

 

6.6           Litigation and Compliance with Laws. To the best knowledge of
Seller, Schedule 6.6 attached hereto and a part hereof contains a brief
description of all litigation or legal or other actions, suits, proceedings or
investigations relative to the Business in which Seller is engaged, or to the
best knowledge of Seller, with which Seller is threatened. To the best knowledge
of Seller, Seller’s Business is and at all times since its inception has been
conducted in compliance with all laws, statutes, rules, regulations, ordinances,
orders, decrees, injunctions, notices, approvals, judgments, authorizations,
permits or other restrictions of any federal, state or local government, agency,
court board or other authority (collectively, “Applicable Laws”), and all
requirements of insurance carriers, applicable to the Business or the Assets,
including, without limitation, those relating to environmental protection, water
or air pollution, and similar matters. Except as set forth in Schedule 6.5, to
the best knowledge of Seller, there are no disputes or unresolved claims that
should result in such litigation.

 

6.7           Product Liability Claims; Product/Service Warranties. To the best
knowledge of Seller, Seller has no liability or obligation (and there is no
basis for any present or future action, suit, charge, claim or demand against it
giving rise to any liability or obligation) and no liability is pending or
threatened for injury or damage to persons or property against Seller. To the
best knowledge of Seller, Schedule 6.7 attached hereto and made a part hereof
sets forth, for each of the last three (3) fiscal years of Seller, and for the
interim period ended on the date hereof, the aggregate amount of all such
liability claims paid by or on behalf of Seller. To the best knowledge of
Seller, each product or service provided, sold or delivered by Seller has been
in conformity with all applicable contractual commitments and all express and
implied warranties. Except as provided in Schedule 6.7 attached hereto, Seller
has not extended to the customers of the Business any product warranties,
indemnities or guarantees except those imposed by law. To the best knowledge of
Seller, Seller has no liability or obligation (and there is no basis for any
present or future action, suit, charge, claim or demand against it giving rise
to any liability or obligation) and no liability is pending or threatened for
replacement or repair thereof or damages in connection therewith.

 

6.8           Taxes. Seller has filed in accordance with Applicable Laws, all
federal, state, county and local income, sales and use, replacement, payroll and
franchise tax returns and all real and personal property tax returns that are
required to be filed. Any unpaid taxes of the Seller: (a) did not, as of the
date of the Latest Financial Statements, exceed the reserve for tax liability
(other than any reserve for deferred taxes established to reflect timing
differences between book and tax income) set forth in the Latest Financial
Statements, and (b) do not exceed that reserve as adjusted for the passage of
time through the Closing Date in accordance with the past custom and practice of
GlyEco in filing tax returns. Seller has not signed any extension agreement
relating to the payment of taxes with the Internal Revenue Service or any state
or local taxing authority. Seller has paid all taxes that have become due
pursuant to such returns and has paid all installments of such estimated taxes
due. All taxes and other assessments and levies that Seller is required by law
to withhold or to collect have been withheld and collected, and have been paid
over to the proper governmental authorities to the extent due and payable.
Seller is not aware of any basis upon which any assessment for a material amount
of additional taxes could be made.

 



9

 

 

6.9           Environmental Matters. Without limiting the generality of Sections
6.6 or 6.7:

 

(a)           To the actual knowledge of Seller, Seller has fully complied with
Applicable Laws governing the collection, manufacturing, distribution,
transportation, handling and labeling of any products and collection, handling,
transportation, storage and disposition of hazardous and non-hazardous waste
materials. Seller has paid all taxes and fees and obtained all licenses,
registrations and permits of every kind accrued, necessary, due or required by
Applicable Laws. To the best knowledge of Seller, all waste materials resulting
from the operation by Seller of the Business have been disposed of in a manner
which will not create risk of harm to public health or the environment, and
which is in compliance with all Applicable Laws governing the disposal of such
waste materials, including, without limitation, all applicable requirements of
the Resource, Conservation and Recovery Act, the Federal Solid Waste
Compensation and Liability Act, the Comprehensive Environmental Response,
Compensation and Liability Act, the Clean Air Act, the Clean Water Act, the
Toxic Substances Control Act, the National Environmental Policy Act, the Refuse
Act, the Safe Drinking Water Act and regulations and guidelines thereunder that
pertain to the generation, collection, transportation, handling, storage or
disposal of waste material as well as applicable Department of Transportation
Regulations and any state environmental Applicable Laws.

 

(b)           To the actual knowledge of Seller, Seller has not caused or
permitted the release, spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, disposing or dumping of any
hazardous waste as defined in 40 CFR Part 261, used oil as defined in 40 CFR
part 279, petroleum product or waste, or any other hazardous substance as
defined in Section 101(14) of the Comprehensive Environmental Response,
Compensation and Liability Act (CERCLA) of 1980 (collectively, “Hazardous
Material”), where the Hazardous Material is located, except for federally
permitted releases as defined in Section 101(10) of CERCLA. All Hazardous
Material disposed of, treated or stored by Seller or on behalf of Seller has
been disposed of, treated and/or stored in compliance with all Applicable Laws.

 

(c)           Except as disclosed in Schedule 6.9, Seller has not received any
summons, citation, directive, order, claim, litigation, investigation,
proceeding, judgment, letter or other communication or notice, written or oral,
actual or threatened, from any federal, state or local agency or authority or
any other person or entity (for this Section 6.9(c) “Notice”) regarding any act
or omission which has resulted in or may result in a Release of Hazardous
Material, including, without limitation any Notice, written or oral, or been
given reason to believe that Seller may be a potentially responsible party for a
federal, state, municipal or local clean-up site or corrective action under any
Applicable Laws or the subject of any investigation. Except as disclosed in
Schedule 6.9, Seller has not received any Notice of non-compliance with any
Applicable Laws and has not caused or permitted the Business to be used to
generate, manufacture, refine, transport, treat, store, handle, dispose,
transfer, produce or process Hazardous Materials, except in compliance with
Applicable Laws. Seller do not know or have reasonable grounds to know of any
such non-compliance or facts which could reasonably give rise to a claim of such
non-compliance under Applicable Law.

 



10

 

 

(d)           Schedule 6.9 identifies all of the locations where Hazardous
Material used in whole or in part by Seller has been or is being stored, treated
or disposed of. No action of Seller prior to Closing will give rise to any
claim, demand or action seeking the clean-up of any site, location, body of
water, surface or subsurface, wherever located according to any Applicable Laws.

 

(e)           No employee of the Business has suffered any disease, injury or
death by reason of his or her handling or becoming exposed to or otherwise
having been harmed by any Hazardous Material or other substance which may at any
time up to the date hereof have been present at his or her work place in the
course of his or her employment by Seller or filed a claim or notice of claim
with regard to worker compensation or a toxic tort other than a product
liability claim.

 

6.10         Insurance Policies. The insurance policies listed in Schedule 6.10
attached hereto constitute all of the policies in force and effect for Seller.
To the best knowledge of Seller, Seller is not in default under any such policy.

 

6.11         No Authorizations, Consents or Approvals Required. Except as
otherwise provided in Schedule 6.11 attached hereto, no authorization, consent
or approval of, or filing with, any third party, including without limitation
any governmental agency, authority or other body will be required in connection
with the execution and delivery of this Agreement or the consummation of the
transactions contemplated hereby.

 

6.12         Seller’s Business Customers. Seller will provide to Purchaser a
computerized list attached hereto as Schedule 6.12 including customer name,
current address, current phone number, contact person, and such service history,
pricing, and service intervals as is available.

 

6.13         Customer Agreements. Seller has substantially performed in all
material respects all of the obligations and commitments required to have been
performed which relate to its Customer Agreements in place with its customers
and, to the knowledge of Seller, the customers are not in default thereof. All
of Seller’s Customer Agreements are disclosed in attached Schedule 6.13 and if
not in written form, the material terms thereof are as described in Schedule
6.13.

 

6.14         Material Contracts, Licenses and Arrangements. Except as set forth
in Schedules 6.13 and 6.14, Seller has no other material contracts or
arrangements.

 

6.15Intellectual Property.

 

(a)           Schedule 1.1(e) sets forth a true, correct, and complete list of
Intellectual Property currently owned or used by Seller: (i) issued Patents and
pending Patent applications; (ii) unregistered Trademarks and all registrations
and applications for Trademarks; (iii) unregistered Copyrights and all
registrations and applications for Copyrights; and (iv) Trade Secrets. Seller
has made all necessary filings and paid all necessary registration maintenance
and renewal fees for the purpose of maintaining such Intellectual Property.

 



11

 

 

(b)           Except as set forth in Schedule 1.1(e):

 

(i)           To the best knowledge of Seller, Seller owns all right, title, and
interest in and to, or has a valid right to use, free and clear of all liens,
claims, encumbrances, or liabilities all Intellectual Property used or held for
use in, or necessary to conduct, the Business.

 

(ii)          Seller is not a party to or otherwise bound by any settlement or
consent agreement, covenant not to use, non-assertion assurance, release, or
other similar agreement that could reasonably be expected, individually or in
the aggregate, to materially and adversely affect Seller’s rights to own or use
any Intellectual Property used or held for use in, or necessary to conduct, its
Business.

 

(iii)         All Intellectual Property owned by Seller was developed by (a)
employees of Seller within the scope of their employment, or (b) independent
contractors who have entered into written agreements with Seller that assigned
all right, title, and interest in and to any Intellectual Property developed to
Seller. No employee or independent contractor of Seller has entered into any
agreement, contract, obligation, promise, or undertaking (whether written or
oral and whether express or implied) that restricts or limits in any way the
scope of the Intellectual Property owned by Seller or requires the employee or
independent contractor to transfer, assign, or disclose information concerning
the Intellectual Property owned by Seller to anyone other than Seller.

 

(iv)         To the best knowledge of Seller, the conduct of the Business
(including the products of Seller) as currently conducted does not infringe,
misappropriate, or otherwise violate any party’s Intellectual Property rights in
any material respect.

 

(v)          To the best knowledge of Seller, no party is infringing,
misappropriating, or otherwise violating any Intellectual Property owned, used,
or held for use by Seller.

 

(vi)         No claims of infringement, misappropriation, or any other violation
of Intellectual Property have been asserted or threatened against any party by
Seller in the past three (3) years, and there is no valid basis for any such
claim.

 

(vii)        Seller and its employees and contractors are in compliance, and for
the last three (3) years have been in compliance in all material respects, with
all of its own rules, policies, and procedures relating to privacy and
Intellectual Property and data protection.

 

(viii)       Seller has not breached any contracts of non-disclosure or
confidentiality.

 



12

 

 

6.16          No Material Adverse Changes. Since September 30, 2018, there has
not been any Material Adverse Change (as defined below) relating to the
following, except as set forth in Schedule 6.16:

 

(a)           Seller has not sold, leased, transferred, or assigned any of its
assets, tangible or intangible, including, but not limited to Accounts
Receivable, other than in the ordinary course of business;

 

(b)           no party (including, without limitation, the Seller) has,
accelerated, terminated, modified, or canceled any contract, lease, sublease,
license, or sublicense (or series of related contracts, leases, subleases,
licenses, and sublicenses) involving more than $10,000.00 to which the Seller is
a party or by with the Seller is bound;

 

(c)           Seller has not canceled, compromised, waived, or released any
right or claim (or series of related rights and claims) either involving more
than $10,000.00 or outside the ordinary course of business;

 

(d)           Seller has not granted any license or sublicense of any rights
under or with respect to any Intellectual Property;

 

(e)           Seller has not experienced any damage, destruction, or loss
(whether or not covered by insurance) to its property (other than ordinary wear
and tear not caused by neglect);

 

(f)            Seller has not imposed or permitted to exist any security
interest upon any of its assets, tangible or intangible;

 

(g)           Seller has not issued, sold, or otherwise disposed of any of its
capital stock, or granted any options, warrants, or other rights to purchase or
obtain (including upon conversion or exercise) any of its capital stock;

 

(h)           Seller has not declared, set aside, or paid any dividend or
distribution with respect to its capital stock or redeemed, purchased, or
otherwise acquired any of its capital stock;

 

(i)            Seller has not entered into any transaction, arrangement or
contract with, or distributed or transferred any property or other assets to,
any officer, director, shareholder or other insider or affiliate of the Seller
or any of their family members, other than salaries and employee benefits and
other transactions pursuant to any employee benefit plan in the ordinary course
of business;

 

(j)            Seller has not entered into any other material transaction
outside the ordinary course of business;

 

(k)           Seller has not amended or modified in any respect (beyond any
amendments and modifications reflected in true and complete copies of such plans
delivered to Purchaser) any profit sharing, bonus, incentive compensation,
severance, employee benefit or multi-employer plans;

 



13

 

 

(l)            Seller has not granted any increase in excess of the lesser of
$10,000.00 or 5% in the salary of any officer or employee of the Seller or paid
any bonus in excess of the lesser of $10,000.00 or 5% to any such officer or
employee nor has the Seller committed to grant any such increase or pay any such
bonus;

 

(m)          Seller has not increased its pricing for its services other than
rate increases in the ordinary course of business that have not exceeded ten
(10%) for any single customer; or

 

(n)           Seller has not committed to any of the foregoing.

 

For purposes of this Section 6.16, “Material Adverse Change” means any change,
event or occurrence that individually or in the aggregate (taking into account
all other such changes, events or occurrences) has had, or would be reasonably
likely to have, a material adverse effect upon the assets, business, operations,
financial condition or prospects of the Business, except to the extent that any
such change, event or occurrence is attributable to or results from the direct
effect of the public announcement or pendency of the transactions contemplated
hereby on current or prospective customers or revenues of the Business. An
adverse change shall not be a Material Adverse Change unless it is of a value of
fifty thousand dollars and 00/100 ($50,000.00) or more. In the event that a
Material Adverse Change occurs, the Purchase Price shall be reduced by the value
of the Material Adverse Change, and the purchase and sale contemplated by this
Agreement shall still be consummated.

 

6.17         Leases. Seller is not a party to any real estate leases or licenses
except for those listed on Schedule 1.1(f).

 

6.18         [INTENTIONALLY LEFT BLANK]

 

6.19         Employees.

 

(a)            To the best knowledge of Seller, no key employee or group of
employees has any plans to terminate employment with Seller. Seller is not a
party to or bound by any collective bargaining agreement, and Seller has not
experienced any strikes, grievances, other collective bargaining disputes or
claims of unfair labor practices. Seller has not committed any unfair labor
practice. There is no organizational effort presently being made or threatened
by or on behalf of any labor union with respect to employees of Seller.

 

(b)           Except as set forth on Schedule 6.19(b), Seller is not a party to
any (i) “employee benefit plans,” as such term is defined in Section 3(3) of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”), whether
or not funded and whether or not terminated and (ii) personnel policies, and
fringe benefit plans, policies, programs and arrangement, whether or not subject
to ERISA, whether or not funded and whether or not terminated, including without
limitation, stock bonus, deferred compensation, pension, severance, bonus,
vacation, travel, incentive, and health, disability and welfare plans.

 



14

 

 

(c)           Except as set forth on Schedule 6.19(b), Seller does not
contribute to, have any obligation to contribute to or have any liability or
potential liability whatsoever (including, but not limited to, actual or
potential withdrawal liability, as applicable) with respect to (A) any
“multiemployer pension plan”, as such term is defined in Section 3(37) of ERISA,
(B) any employee benefit plan of the type described in Section 4063 and 4064 of
ERISA or in Section 413(c) of the Code (and regulations promulgated thereunder),
(C) any “employee pension benefit plan,” as such term is defined in Section 3(2)
of ERISA (whether or not any such plan is intended to meet the qualification
requirements of Section 401(a) of the Code), which is subject to Title IV of
ERISA or (D) any Plan which provides health, life insurance, accident or other
“welfare-type” benefits to current or future retirees, current or future former
employees, or current or future former independent contractors, their spouses,
dependents, or other beneficiaries, other than in accordance with Section 4980B
of the Code or Part 6 of Subtitle B of Title 1 of ERISA or applicable state
continuation coverage law.

 

(d)           Neither the Seller, nor any officer, director, employee or agent
of Seller has made any statements, whether oral or written, regarding the Plans
or other compensation or benefit arrangements to be maintained (or not to be
maintained) by Seller after the Closing which will result in additional
liability to Seller or Purchaser, whether direct or indirect, in excess of any
existing liability of Seller as of the Closing.

 

6.20         Ownership. GlyEco owns 100% of the outstanding capital stock of
each of Acquisition Corp #1, Acquisition Corp #2, Acquisition Corp #3,
Acquisition Corp #5, Acquisition Corp #6 and Acquisition Corp #7.

 

6.21         Sufficiency of Assets. The Assets constitute all assets necessary
for Purchaser to conduct the Business.

 

6.22         OFAC. Seller represents and warrants that Seller (i) is not
currently identified on the Specially Designated Nationals and Blocked Persons
List (“List”) maintained by the Office of Foreign Assets Control Department of
the Treasury (“OFAC”) and/or on any other similar list maintained by OFAC
pursuant to any authorizing statute, executive order or regulation; (ii) is not
a person or entity with whom a citizen of the United States is prohibited to
engage in transactions by any trade embargo, economic sanction, or other
prohibition of United States law, regulation, or Executive Order of the
President of the United States; (iii) none of the funds or other assets of
Seller constitute property of, or are beneficially owned, directly or
indirectly, by any Embargoed Person, and (iv) Seller has implemented procedures,
and will consistently apply those procedures, to ensure the foregoing
representations and warranties remain true and correct at all times. Seller also
shall require, and shall take reasonable measures to ensure compliance with the
requirement, that no person who owns any other direct interest in Seller is or
shall be listed on any of the Lists or is or shall be an Embargoed Person. This
Section 6.23 shall not apply to any person to the extent that such person’s
interest in Seller is through a U.S. publicly-traded entity.

 



15

 

 

6.23         Continuing Representations. The representations and warranties of
Seller herein contained will survive the Closing for a period of eighteen (18)
months, except for Sections 6.9 and 6.16 which will survive the Closing for a
period of five (5) years, Sections 6.2, and 6.11, which will survive
indefinitely, and Section 6.8 which will survive in accordance with the
applicable statute of limitations.

 

7.REPRESENTATIONS AND WARRANTIES OF PURCHASER.

 

Purchaser represents and warrants, covenants and agrees that:

 

7.1           Organization and Corporate Power. Purchaser is an Indiana limited
liability company duly organized, and validly existing, under the laws of
Indiana and has full power and authority to carry on the business in which it is
engaged and to execute and deliver and carry out the transactions contemplated
by this Agreement.

 

7.2           Due Authorization; Effect of Transaction. No provision of
Purchaser’s Articles of Organization or Operating Agreement, or to the best
knowledge of Purchaser, of any agreement, instrument, or understanding, or any
judgment, decree, rule or regulation to which Purchaser is a party or by which
it is bound, has been, or will be, violated by the execution by Purchaser of
this Agreement or to the best knowledge of Purchaser, the performance or
satisfaction of any agreement or condition herein contained upon its part to be
performed or satisfied, and all requisite authorizations for such execution,
delivery, performance and satisfaction have been duly obtained. Upon execution
and delivery, this Agreement will be a legal, valid and binding obligation of
Purchaser, enforceable in accordance with its terms. Upon execution and
delivery, this Agreement will be a legal, valid and binding obligation of Seller
and enforceable in accordance with its terms, subject to the extent that
enforceability is limited by bankruptcy, insolvency or similar laws affecting
creditor’s rights and remedies or by equitable principles.

 

7.3           No Authorizations, Consents or Approvals Required. No
authorization, consent or approval of, or filing with, any third party, or to
the best knowledge of Purchaser, governmental agency, authority or other body
will be required in connection with the execution and delivery of this Agreement
or the consummation of the transactions contemplated hereby.

 

7.4           Litigation. There is no action pending or, to the knowledge of
Purchaser, threatened, relating to (a) this Agreement or the transactions
contemplated hereunder, or (ii) the ability of Purchaser to execute and deliver
this Agreement or any other documents being delivered by Purchaser, in
connection therewith, or to perform the obligations of Purchaser set forth
hereunder and thereunder and, in each case, Purchaser has no knowledge of any
reason or basis for same.

 

7.5           Continuing Representations. The representations and warranties of
Purchaser herein contained will survive the Closing indefinitely, except for
Section 7.4, which will survive the Closing for a period of eighteen (18)
months.

 



16

 

 

8.OTHER COVENANTS AND AGREEMENTS.

 

8.1           Seller’s Employees. Subject to Purchaser’s standard employment
hiring practices, Purchaser may offer employment to Seller’s employees involved
in the Business. Notwithstanding the foregoing, the parties hereto acknowledge
that Purchaser employs its employees “at will” and that all employment and
severance or similar agreements and arrangements that the Seller may have will
be terminated and not assumed in any way by Purchaser.

 

8.2           Communication to Certain Third Parties. On the Closing Date,
Seller will deliver to Purchaser, for delivery by Purchaser to each of Seller’s
customers a letter in the form of Exhibit C attached hereto and made a part
hereof.

 

8.3           Termination of Confidentiality Agreement; Access to Property and
Records. Upon Closing, the Confidentiality Agreement, effective October 22,
2018, between the Purchaser and Seller will be deemed terminated and of no
further force and effect. From the Closing Date until complete transfer of all
of the Assets, Purchaser and its counsel, accountants and other representatives
will have full access during normal business hours to all of Seller’s property,
contracts and documents relating to the Assets. Seller will have such reasonable
access to such records after Closing in order to effectuate any filings with
applicable taxing authorities, for a period of three (3) years.

 

8.4           INTENTIONALLY LEFT BLANK

 

8.5           Cooperation. If necessary, the parties hereto further agree to
take all further actions and execute such additional documents as required to
consummate the transactions contemplated in this Agreement, including, but not
limited to, the actions required pursuant to the Closing Agreement attached
hereto as Exhibit G and made a part hereof.

 

9.CONDITIONS OF PURCHASER’S OBLIGATIONS.

 

The obligations of Purchaser hereunder are subject to the fulfillment, to the
reasonable satisfaction of the Purchaser, prior to or at the Closing, of each of
the following conditions, unless otherwise waived by Purchaser:

 

9.1           No Opposition. No suit, action or proceeding will be pending or
threatened at any time prior to or on the Closing Date before or by any court or
governmental body (a) seeking to restrain or prohibit, or to obtain damages or
other relief in connection with, the execution and delivery of this Agreement or
the consummation of the transactions contemplated hereby; or (b) that might
materially and adversely affect the business or properties or condition,
financial or other, or results of operations of the Business or the Assets.

 



17

 

 

9.2           Representations and Covenants. The representations and warranties
of Seller contained in this Agreement or otherwise made in writing by them or on
their behalf pursuant hereto or otherwise made in connection with the
transactions contemplated hereby will be true and correct at and as of the
Closing Date; each and all of the covenants, agreements and conditions to be
performed or satisfied by Seller hereunder at or prior to the Closing Date will
have been duly performed or satisfied; Seller will have furnished Purchaser with
such certificates and other documents evidencing the truth of such
representations and warranties and the performance and satisfaction of such
covenants, agreements and conditions as Purchaser will have reasonably
requested, including but not limited to Seller’s corporate resolutions.

 

9.3           Due Diligence. Purchaser will have completed all elements of its
due diligence investigation of Seller, Business and Assets, and will have
reasonably satisfied itself as to the representations and warranties contained
in this Agreement, as well as the financial condition and status of Seller,
Business and the Assets.

 

9.4           Receipt of Necessary Authorization, Approvals and Consents and
Related Documents. All necessary authorizations, consents or approvals of third
parties, the absence of which would materially affect Purchaser’s rights
hereunder, will have been obtained by Seller and shown by written evidence
satisfactory to Purchaser.

 

10.CONDITIONS OF SELLER’S OBLIGATIONS.

 

The obligations of Seller hereunder are subject to the fulfillment to the
reasonable satisfaction of Seller prior to or at the Closing of each of the
following conditions, unless otherwise waived by Seller:

 

10.1         No Opposition. No suit, action or proceeding will be pending or
threatened on the Closing Date before or by any court or governmental authority
seeking to restrain or prohibit the execution and delivery of this Agreement or
the consummation of the transactions contemplated hereby.

 

10.2         Representations and Covenants. The representations and warranties
of Purchaser contained in this Agreement or otherwise made in writing by it or
on its behalf pursuant hereto or otherwise made in connection with the
transactions contemplated hereby will be true and correct at and as of the
Closing Date; each and all of the covenants, agreements and conditions to be
performed or satisfied by Purchaser hereunder at or prior to the Closing Date
will have been duly performed or satisfied; and Purchaser will have furnished
Seller with such certificates or other documents evidencing the truth of such
representations and warranties and the performance and satisfaction of such
covenants, agreements and conditions as Seller will have reasonably requested,
including but not limited to Purchaser’s corporate resolutions.

 

10.3         Purchaser Deliveries. Purchaser shall pay the Purchase Price to
Seller subject to the Damage Hold Back, by wire transfer, pursuant to
instructions provided by Seller, and shall execute and deliver all other
deliverables to be delivered by Purchaser, as provided in Section 3.2 hereof.

 



18

 

 

11.INDEMNIFICATION

 

11.1         Joint and Several Indemnification by Seller.

 

(a)           Except as otherwise expressly provided herein, Seller hereby
agrees, jointly and severally, to indemnify defend and hold Purchaser harmless
from and against amounts exceeding twenty five thousand dollars and 00/100
($25,000.00) for damages, losses, penalties, fees, liabilities, claims, costs or
expenses (including without limitation all reasonable legal, accounting,
consulting, engineering and other professional fees and expenses, costs of
defense and settlement, and the reasonable costs for investigation and cleanup
under the Comprehensive Environmental Response, Compensation and Liability Act
of 1980, the Resource Conservation and Recovery Act, or any comparable state
law) to Purchaser (collectively, “Indemnifiable Damages”) occasioned or caused
by, resulting from, or arising out of:

 

(i)           Any failure by Seller to perform, abide by, or fulfill any of the
agreements, covenants or obligations set forth in or entered into, in connection
with this Agreement to be so performed or fulfilled by Seller;

 

(ii)          Any inaccuracy in or breach of any of the representations or
warranties set forth in this Agreement, or any certificate or Schedule or other
writing furnished pursuant hereto or thereto by Seller;

 

(iii)         Any claim, known or unknown, arising out of or by virtue of or
based upon any liability or obligation of Seller;

 

(iv)         Any claim, known or unknown, arising out of or by virtue of or
based upon the Business prior to the Closing; or

 

(v)          The Assets prior to Closing.

 

This indemnification of matters described in Sections 11.1(a)(i) through (vi)
above will include but not be limited to (x) any environmental contamination or
pollution on, over, under, emanating off of or affecting any parcel of real
estate existing prior to the Closing Date, (y) any environmental releases
existing or caused prior to the Closing Date or arising out of events occurring
prior to the Closing Date and related remediation, and (z) toxic torts and
continuous or repetitive trauma claims arising out of acts or events prior to
the Closing Date, in each and every above case whether or not asserted prior to
the Closing Date and whether or not covered by a representation or warranty of
Seller contained herein (“Environmental Indemnification”).

 

In no event will it be a condition or prerequisite to Seller’s joint and several
obligation to indemnify, defend or hold Purchaser harmless hereunder that a
judicial, administrative or other determination of said liability of Seller
first be made. Without limiting the generality of the foregoing, with respect to
the measurement of Indemnifiable Damages, Purchaser will have the right to be
put in the same financial position as it would have been if each of the
representations and warranties of the Seller had been true and correct and had
each of the covenants, conditions, agreements or other obligations of the Seller
hereunder been performed in full.

 

19

 

 

(c)          Such indemnification will be made upon written receipt of notice of
such matter from Purchaser to Seller such notice to be in a timely manner so as
to not materially prejudice Seller; provided such notice will not be deemed
effective unless Seller will have had thirty (30) days to cure the basis of any
such indemnification claim. Seller will have the right, at their expense, to
control the defense of any such claim. In the event they do not so choose,
Purchaser may, but will not be obligated to, defend the same in which event
Purchaser will also be entitled to indemnification for reasonable costs it
incurs.

 

(d)         No investigation at any time made by or on behalf of Purchaser or
any disclosure on any Schedule or Exhibits hereto will affect liability for
breach of representations and warranties.

 

11.2         Indemnification by Purchaser.

 

(a)         Purchaser hereby agrees to indemnify, defend and hold Seller
harmless from and against the amount of any Indemnifiable Damages to Seller
occasioned or caused by, resulting from, or arising out of:

 

             (i)          Any failure by Purchaser to perform, abide by, or
fulfill any of the agreements, covenants or obligations set forth in or entered
into, in connection with this Agreement to be so performed or fulfilled by
Purchaser;

 

             (ii)         Any inaccuracy in or breach of any of the
representations or warranties set forth in this Agreement, or any certificate or
Schedule or other writing furnished pursuant hereto or thereto by Purchaser; or

 

             (iii)       The Purchaser’s use of the Assets, operation of the
Business and all matters relating to employment of the employees being engaged
by Purchaser in connection with the consummation of the transaction hereunder,
in each case after Closing.

 

This indemnification of matters described in Sections 11.2(a)(i) through (iii)
above will include but not be limited to (x) any environmental contamination or
pollution on, over, under, emanating off of or affecting Seller’s real estate
not existing prior to the Closing Date and caused by Purchaser, (y) any
environmental releases caused by Purchaser after the Closing Date and related
remediation, and (z) toxic torts and continuous or repetitive trauma claims
arising out of Purchaser’s acts or events after the Closing Date, and whether or
not covered by a representation or warranty of Seller contained herein. In no
event will it be a condition or prerequisite to Purchaser’s obligation to
indemnify, defend or hold Seller harmless hereunder that a judicial,
administrative or other determination of said liability of Purchaser first be
made. Without limiting the generality of the foregoing, with respect to the
measurement of Indemnifiable Damages, Seller will have the right to be put in
the same financial position as they would have been if each of the
representations and warranties of the Purchaser had been true and correct and
had each of the covenants, conditions, agreements or other obligations of the
Purchaser hereunder been performed in full.

 



20

 

 

(c)           Such indemnification will be made upon receipt of notice of such
matter from Seller to Purchaser, such notice to be in a timely manner so as to
not materially prejudice Purchaser; provided such notice will not be deemed
effective until Purchaser will have had thirty (30) days to cure the basis of
any such indemnification claim. Purchaser will have the right, at its expense,
to defend any such claim. In the event it does not so defend such claim, Seller
may, but will not be obligated to, defend the same in which event Seller will
also be entitled to indemnification for all costs and expenses they incur in so
doing.

 

11.3        Limitations on Indemnities. Notwithstanding anything to the contrary
herein, Purchaser’s liability for Indemnifiable Damages will not exceed an
amount equal to the Purchase Price and Seller’s liability, in the aggregate for
Indemnifiable Damages, will not exceed an amount equal to the Purchase Price.

 

11.4         Exclusive Remedy. Notwithstanding anything contained in this
Agreement to the contrary, indemnification pursuant to the provisions of this
Section 11 shall be the sole and exclusive remedy for the Seller and Purchaser
for any misrepresentation, inaccuracy or breach of any representation, warranty,
covenant or other provision contained in this Agreement or in any certificate
delivered pursuant hereto and for any claims relating (directly or indirectly)
to the subject matter of this Agreement or the transactions contemplated hereby,
except for injunctive relief, specific performance of the terms and provisions
hereof or fraud.

 

12.BROKERAGE OR OTHER FEE.

 

Seller and Purchaser each represent that no broker has been involved in this
transaction and Seller agrees to indemnify and hold Purchaser harmless, and
Purchaser agrees to indemnify and Seller harmless, from payment of any brokerage
fee, finder’s fee, or commission claimed by any party who claims to have been
involved because of association with such party.

 

13.ENTIRE AGREEMENT; AMENDMENTS; WAIVERS.

 

This Agreement constitutes the entire agreement of the parties hereto related to
the subject matter of this Agreement, and supersedes all prior or contemporary
agreements, representations, warranties, covenants and understandings of the
parties, including without limitation, the Letter of Intent between GlyEco and
the Purchaser dated December 7, 2018 and as amended. This Agreement may not be
amended, nor will any waiver, consent or discharge be effected, except by an
instrument in writing executed by or on behalf of the party against whom
enforcement of any amendment, waiver, consent or discharge is sought. Any waiver
of any term or condition of this Agreement, or of the breach of any covenant,
representation or warranty contained herein, in any one instance, will not
operate as or be deemed to be or construed as a further or continuing waiver of
such term, condition or breach of covenant, representation or warranty, nor will
any failure at any time or times to enforce or require performance of any
provision hereof operate as a waiver of or affect in any manner such party’s
right at a later time to enforce or require performance of such provision or of
any other provision hereof; and no such written waiver, unless it, by its own
terms, explicitly provides to the contrary, will be construed to effect a
continuing waiver of the provision being waived and no such waiver in any
instance will constitute a waiver in any other instance or for any other purpose
or impair the right of the party against whom such waiver is claimed in all
other instances or for all other purposes to require full compliance with such
provision.

 



21

 

 

14.ASSIGNMENT; SUCCESSORS AND ASSIGNS.

 

This Agreement will not be assignable by any party hereby without the written
consent of the other parties hereto. This Agreement will be binding upon and
will inure to the benefit of the parties hereto and their respective successors
and permitted assigns.

 

15.SEVERABILITY.

 

If any provision or provisions of this Agreement will be, or will be found to
be, invalid, inoperative, or unenforceable as applied to any particular case in
any jurisdiction or jurisdictions, or in all jurisdictions or in all cases,
because of the conflict of any provision with any constitution or statute or
rule of public policy or for any other reason, such circumstance will not have
the effect of rendering the provision or provisions in question invalid,
inoperative or unenforceable in any other jurisdiction or in any other case or
circumstance or of rendering any other provision or provisions herein contained
invalid, inoperative or unenforceable to the extent that such other provisions
are not themselves actually in conflict with such constitution, statute or rule
of public policy, but this Agreement will be reformed and construed in any such
jurisdiction or case as if such invalid, inoperative or unenforceable provision
had never been contained herein and such provision reformed so that it would be
valid, operative, and enforceable to the maximum extent permitted in such
jurisdiction or in such case.

 

16.COUNTERPARTS; ELECTRONIC SIGNATURES.

 

This Agreement may be executed in two or more counterparts, each of which will
be deemed an original, but all of which together will constitute one and the
same instrument, and in pleading or proving any provision of this Agreement, it
will not be necessary to produce more than one such counterpart. Any executed
counterpart delivered by facsimile or other means of electronic transmission
shall be deemed an original for all purposes. At the request of any party
hereto, the other parties hereto shall confirm facsimile or other means of
electronic transmission by executing duplicate original documents and delivering
the same to such requesting party.

 

17.SECTION AND OTHER HEADINGS.

 

The section and other headings contained in this Agreement are for reference
purposes only and will not in any way affect the meaning or interpretation of
this Agreement.

 

18.NOTICES.

 

All notices, requests, demands and other communications hereunder will be in
writing and will be deemed to have been duly given if personally delivered, sent
by a nationally recognized overnight courier or mailed, postage prepaid,
certified mail, return receipt requested, effective upon receipt:

 



22

 

 

(a)          to Seller:

 

GlyEco, Inc.

P.O. Box 387

Institute, WV 25112

Attention:

 

(b)          to GlyEco:

 

GlyEco, Inc.

P.O. Box 387

Institute, WV 25112

Attention:

 

And in the case of Section 18(a) and (b) above, with a copy to:

 

Robinson Brog Leinwand Greene Genovese & Gluck P.C.

875 Third Avenue, 9th Floor

New York, NY 10022

Attention:

 

(c)          to Purchaser:

 

_________,CFO

Heritage-Crystal Clean, LLC

2175 Point Boulevard, Suite 375

Elgin, IL 60123

 

_________,General Counsel

Heritage-Crystal Clean, LLC

2175 Point Boulevard, Suite 375

Elgin, IL 60123

 

and/or to such other person(s) and address(es) as either party will have
specified in writing to the other. The inability to deliver because of a changed
address of which no notice was given, or the rejection or other refusal to
accept any notice, will be deemed to be the receipt of the notice, as of the
date of such inability to deliver, or the rejection or refusal to accept.

 



23

 

 

19.LAW TO GOVERN; VENUE.

 

This Agreement will be governed by and construed and enforced in accordance with
the laws (other than the law governing conflict of law questions) of Illinois.
The parties hereto agree, with respect to any litigation arising directly or
indirectly out of, or that in any way relates to, this Agreement, the business
relationship or any other transaction, matter, or issue between the parties
hereto, to commence it exclusively in the State of Illinois Courts of Kane
County, Illinois or the United States District Court, and the parties hereto
consent to the jurisdiction of these courts.

 

20.NO STRICT CONSTRUCTION.

 

The parties hereto understand, agree and acknowledge that:

 

(a)           This Agreement has been freely negotiated by all parties hereto,
and

 

(b)           That, in any controversy, dispute or contest over the meaning,
interpretation, validity or enforceability of this Agreement or any of its terms
or conditions, there will be no inference, presumption or conclusion drawn
whatsoever against any party hereto by virtue of that party having drafted this
Agreement or any portion thereof.

 

21.EXPENSES OF PARTIES.

 

Subject to Sections 2 and 11 hereof, all expenses incurred by or on behalf of
the parties hereto, including all fees and expenses of agents, representatives,
counsel and accountants employed by the parties hereto in connection with the
authorization, preparation, execution and performance of this Agreement, will be
borne solely by the party who will have incurred the same and the other parties
will have no liability in respect thereof.

 

22.NO THIRD PARTY BENEFICIARIES.

 

This Agreement will not confer any rights or remedies upon any person other than
the parties hereto and their respective successors and permitted assigns and
other parties expressly indemnified under Section 11 hereof.

 

23.COMMUNICATIONS WITH THIRD PARTIES.

 

Except for the Purchaser’s communication to third parties to be delivered after
the Closing Date in the form of Exhibit C attached hereto and made a part
hereof, all communications by Seller with any third parties including any
employees of Seller about the transaction contemplated by this Agreement will be
subject to the prior written agreement of the parties hereto.

 



24

 

 

24.SURVIVAL OF COVENANTS, REPRESENTATIONS AND WARRANTIES.

 

Regardless of any investigations at any time made by or on behalf of any party
hereto, or of any information any party may have in respect thereof, all
covenants, agreements, representations and warranties made hereunder or pursuant
hereto or in connection with the transactions contemplated hereby will be deemed
to have been made on the date hereof and the Closing Date, and will survive the
Closing subject to Sections 6.23 and 7.5 relating to representations and
warranties, and Purchaser is relying on Seller’s representations and warranties
herein.

 

25.WAIVER OF RIGHT TO TRIAL BY JURY.

 

EACH OF THE PARTIES HERETO HEREBY WAIVES ITS RIGHT TO TRIAL BY JURY.

 

26.GUARANTY.

 

GlyEco hereby irrevocably jointly and severally guarantees each and every
covenant and obligation of each other Seller, the full and timely performance of
such Sellers’ obligations under the provisions of this Agreement, including,
without limitation, the indemnification obligations of each such Seller set
forth in Section 11 hereof. This is a guaranty of payment and performance, and
not of collection, and GlyEco acknowledges and agrees that this guaranty is
full, irrevocable and unconditional, and no release or extinguishments of such
Sellers’ liabilities or obligations (other than in accordance with the terms of
this Agreement), whether by decree in any bankruptcy proceeding or otherwise,
will affect the continuing validity and enforceability of this guaranty. GlyEco
hereby waives, for the benefit of Purchaser and to the fullest extent permitted
by law, any defenses or benefits that may be derived from or afforded by law
that limit the liability of or exonerate guarantors or sureties, except to the
extent that any such defense is available to each such Seller. GlyEco
understands that Purchaser is relying on this guaranty in entering into this
Agreement. GlyEco may not assign any of its agreements, obligations or rights
under this Agreement, in whole or in part, without the prior written consent of
Purchaser. This Section 26 shall survive the termination of this Agreement until
all obligations of Seller hereunder have been timely and fully performed.

 

27.ATTORNEYS’ FEES.

 

In the event that any party hereto brings an action against another party hereto
to enforce any of its rights under this Agreement, the prevailing party will be
entitled to reimbursement of all of its costs and expenses, including reasonable
attorneys’ fees, costs and expenses incurred in connection with such dispute,
claim or litigation, including any appeal therefrom. For purposes of this
Section 27, the determination of which party is to be considered the prevailing
party will be decided by the court of competent jurisdiction or independent
party (i.e., mediator or arbitrator) that resolves such dispute, claim or
litigation.

 

[Remainder of page intentionally left blank; signature page to follow.]

 



25

 

 



IN WITNESS WHEREOF, Seller and Purchaser have caused this Agreement to be
executed as of the date first above written.

 



PURCHASER:       Heritage-Crystal Clean, LLC       By: Date: January 11, 2019
_________,CFO  

 



SELLER:       GlyEco Acquisition Corp #1       By: Date: January 11, 2019  
Chief Executive Officer and President  



 

    GlyEco Acquisition Corp #2       By: Date: January 11, 2019  
Chief Executive Officer and President  





 



    GlyEco Acquisition Corp #3       By: Date: January 11, 2019  
Chief Executive Officer and President  

 



GlyEco Acquisition Corp #5       By: Date: January 11, 2019  
Chief Executive Officer and President  

 



    GlyEco Acquisition Corp #6       By: Date: January 11_, 2019  
Chief Executive Officer and President  

  



26

 

 



GlyEco Acquisition Corp #7       By: Date: January 11, 2019  
Chief Executive Officer and President  

 



   

GlyEco, Inc. 

      By: Date: January 11, 2019  
Chief Executive Officer and President  

 



27

 

 



LIST OF EXHIBITS AND SCHEDULES

 

EXHIBITS

 

Exhibit A Bill of Sale Exhibit B General Assignment Exhibit C Customer Letter
Exhibit D Real Estate Sublease Exhibit E Transition Services Agreement Exhibit F
Supply Agreement Exhibit G Closing Agreement

 



SCHEDULES

 

Schedule 1.1(a) Inventory Schedule 1.1(b) Vehicles Schedule 1.1(c) Other
Property Schedule 1.1(e) Intellectual Property

Schedule 1.1(f)



Schedule 1.2

Third-Party Real Estate Leases



Liabilities and Obligations



Schedule 6.3 Financial and Other Business Information Schedule 6.5 Asset
Encumbrances Schedule 6.6 Litigation and Compliance with Law Schedule 6.7
Product Liability Claims Schedule 6.9 Environmental Matters

Schedule 6.10



Schedule 6.11



Insurance Policies



Authorizations, Consents or Approvals



Schedule 6.12 Customer Information Schedule 6.13 Customer Agreements Schedule
6.14 Other Material Contracts, Licenses and Arrangements

Schedule 6.16



Schedule 6.19(b)



Material Adverse Changes



Employee Benefit Plans

 

28